DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 
                                         Response to Arguments
3. According to applicant’s arguments, filed on 08/25/2021; independent claims 7, 11 and 21 have been amended, hereby acknowledged.

4. Applicant argues that none of the prior art discloses the amended limitation of independent claim 7 which recite in part: “that a first message includes user authentication data associated with a user identification token and that a first master token includes a sequence number and first key exchange data for encrypting messages transmitted to the first peer machine”.

5. Examiner would like to point out that the primary reference Katar teaches this limitation (see, para: 0021, para: 0039 and Para: 0032-0033 and the rejection below).



                                     Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 7-28 are rejected under 35 U.S.C. 103 as being unpatentable over Katar (US Pub.No.2013/0160086) in view of Mityagin (US Pub.No.2016/0105283).

8. Regarding claim 7 Katar teaches a first peer machine [server] comprising: a processor; and a memory coupled to the processor and including one or more instructions that, when executed by the processor, cause the processor to: receive, from a second peer machine [client], a first message that includes entity authentication data associated with the second peer machine, and key request data (Fig.1 and Para:0017-0018 teaches the electric vehicle 102 [second peer machine] having communication unit 103 connects to the communication network 100 and provides security credentials or vehicle identifier [entity authentication data] to the key distribution unit 104. The key distribution unit 104 can use the vehicle ID and other suitable information to generate a signing key that can be used by the electric vehicle 102 for transmitting messages and by the charging stations 110-114 for verifying the authenticity of messages received from the electric vehicle 102. One of the charging stations 110 [first peer machine] in the communication network 100 can be designated as the key distribution unit 104);

       transmit, to the second peer machine, a second message that includes entity authentication data associated with the first peer machine, second key request data, and a first master token issued by the first peer machine, wherein the first master token includes first key exchange data  The master key may be known to the key generation unit and to all the charging stations 110, 112, and 114 in the communication network 100. Para: 0013 and Para: 0031 teaches using public key encryption techniques or other suitable encryption techniques to verify the authenticity of each messages communicated between the sender device [e.g., the electric vehicle 102] and the receiver device [e.g., the charging station 110]);

receiving from the second peer machine a user authentication data, wherein the user authentication data is associated with a user identification token (para: 0029 teaches receiving from the electric vehicle the sender ID [user authentication data herein]. Para: 0021 and Para: 0032-0033 teaches the temporary sender signing key [first master token] includes parameters like sender ID [user authentication data], sequence number, timestamp value [user identification token herein], location identifier etc);
the first master token includes a sequence number, and wherein the first master token sequence number is inserted into the user identification token to bind the user identification token to the master token (Para: 0021 and Para: 0032 teaches for each sender device 102, the receiver device 110 can store the derived temporary sender signing key, the sender ID, and the sequence number, and timestamp value. The receiver device can look up the previously derived temporary sender signing key based on the sender ID and sequence number received in 

Katar teaches all the above claimed limitations but does not expressly teach the first master token is renewed in response to a renewal message received from the second peer machine.

Mityagin teaches the first master token is associated with a renewal time that indicates an earliest time, subsequent to the first master token being issued, that the first master token is eligible to be renewed, wherein the first master token is renewed in response to a renewal message received from the second peer machine (Figs.3, 4 and Para: 0072-0075 teaches the client 402 will not be aware of the key expiration until it is notified by server 404. Thus, in this expiration method, the key rotation process is mandated and/or initiated by server 404. The sever will looking up when the security key [first master token herein] for client 402 was last issued and determines whether 24 hours have passed since the time of key issuance; or whether the current security key has expired or is about to expire, and that the key needs renewal from server 404.The client 402 will then transmit a key renewal request 418 to server 404. Request 418 informs server 404 that client 402 is ready to receive a new security 

receive, from the second peer machine, a third message that includes a second master token issued [security key] by the second peer machine (Para: 0007and Para: 0021 teaches each client application or device will be assigned with a unique security key/ candidate key that can be used to authenticate and communicate with a server. Para: 0060 teaches the security key can be a symmetric key or a session key that is shared by both client device 302 and server 304. The session key will be used to encrypt all messages that are communicated between client 302 and server 304 during a communication session. The key will be included as part of the message sent from client 302 to server 304, and server 304 can authenticate client 302, or validate the identity of client 302, by verifying the key that was included in the message), wherein the second master token includes second key exchange data for encrypting messages transmitted to the first peer machine (Para: 0060 teaches client device 302 will encrypt messages with the security key [session key] on a per-message and send them to server).

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Katar to include the first master token is renewed in response to a renewal message received from the second peer machine as taught by Mityagin such a setup would yield a predictable result of rotating security keys for secure communication between the user terminal and the server.
 
9. Regarding claim 8 Katar teaches the first peer machine, wherein the memory further includes a base authentication module, and, when executed by the processor, the base authentication module is configured to: authenticate the first message based on the entity authentication data 
 and cause the second peer machine to authenticate the second message based on the entity authentication data associated with the first peer machine (Para: 0023, Para: 0028-0029 teaches the key distribution unit 104 can exchange one or more messages with the electric vehicle 102 via the secure communication channel to generate a sender signing key [first master token] that is unique to the electric vehicle 102. The electric vehicle 102 can then use the sender signing key to communicate with the charging stations 110, 112, and 114 in the communication network 100. A temporary sender signing key is generated based, on the security credentials associated with the sender device and a master key associated with the key distribution unit [which is the entity authentication data associated with the first peer machine]).

10. Regarding claim 9 Mityagin teaches the first peer machine wherein the one or more instructions, when executed by the processor, cause the processor to: receive, from the second peer machine, a fourth message that includes a renewable flag (Para: 0073-0075 teaches the server 404 receives operation request 408 from client 402, by looking up when the security key [master token] for client 402 was last issued and determining whether 24 hours have passed since the time of key issuance or whether the current security key has expired or is about to expire, and that the key needs renewal from server 404. Once server 404 determines that client 402 needs a key renewal, server 404 can transmit key expiration notification message 410 to client 402 [which is the renewable flag]); in response to the fourth message, determine that a current time exceeds at least one of the renewal time and an expiration time associated with the first master token (Fig.4, Para: 0074-0075 teaches the timer 414 in the client device 402 determines for itself that its current security key has expired or is about to expire, and that the key needs renewal from server 404. This notification may have been triggered by a normal 

and in response, transmit, to the second peer machine, a fifth message that includes a third master token issued by the first peer machine, wherein the third master token includes third key exchange data for encrypting messages transmitted to the first peer machine (Figs.3, 4 and Para: 0074-0075 teaches the client 402 will transmit a key renewal request 418 to server 404. Request 418 informs server 404 that client 402 is ready to receive a new security key and retire its old key. After server 404 receives key renewal request message 418, server 404 can generate a candidate key 420. Once the candidate key is received, client 402 can store the newly generated candidate key in its storage until the key is confirmed 424. Para: 0060 teaches client device will encrypt messages with the security key on a per-message and send them to server).

11.    Regarding claim 10 Mityagin teaches the first peer machine, wherein: the memory further includes a key exchange module, and when executed by the processor, the key exchange module is configured to: decrypt payload data included in the third message based on at least one session key included in a plurality of session keys associated with the first key exchange data (Para: 0060 teaches client device 302 may encrypt messages with the security key on a per-message basis before sending them out to server 304. Server 304 can then use a matching public key to decrypt the message and verify that the message comes from a legitimate source. The security key can be a symmetric key or a session key that is shared by both client device 302 and server 304).

12.    Regarding claim 11 Katar teaches a method, comprising: receiving a plurality of messages from a client machine over a secure communication channel, wherein the plurality of messages  The key distribution unit 104 can use the vehicle ID and other suitable information to generate a signing key [first key exchange data]  that can be used by the electric vehicle 102 for transmitting messages and by the charging stations 110-114 for verifying the authenticity of messages received from the electric vehicle 102. One of the charging stations 110 [first peer machine] in the communication network 100 can be designated as the key distribution unit 104);
and transmitting, to the client machine, a second message that includes a first master token comprising second key exchange data associated with the first key exchange data (Para:0019-0020 and Para:0028-0029  teaches after the key distribution unit 104 authenticates the security credentials associated with the electric vehicle 102. The key distribution unit 104 can exchange one or more security handshake messages to establish the secure communication channel with the electric vehicle 102. The key generation unit 106 in the key distribution unit 104 generate the temporary sender signing key [first master token] based on the vehicle ID received from the electronic vehicle and the master key associated with the key distribution unit [which is the entity authentication data associated with the first peer machine]. The master key may be known to the key generation unit and to all the charging stations 110, 112, and 114 in the communication network 100. Para: 0013 and Para: 0031 teaches using public key encryption techniques or other suitable encryption techniques to verify the authenticity of each messages communicated between the sender device [e.g., the electric vehicle 102] and the receiver device [e.g., the charging station 110]);


the first master token includes a sequence number, and wherein the first master token sequence number is inserted into the user identification token to bind the user identification token to the master token (Para: 0021 and Para: 0032 teaches for each sender device 102, the receiver device 110 can store the derived temporary sender signing key, the sender ID, and the sequence number, and timestamp value. The receiver device can look up the previously derived temporary sender signing key based on the sender ID and sequence number received in subsequent messages. The inclusion of the sequence number in the subsequent messages can ensure that the temporary sender signing key associated with the sender device 102 is current [e.g., the sequence number is incremented/modified each time the sender device 102 receives a new temporary sender signing key]. Para: 0033 teaches the message from the sender device 102 includes a timestamp value and an expiration time, the receiver device 110 will discard information about the temporary signing key (including the message counter, the sequence number, location identifier, etc.) after the expiration time is reached, i.e. the temporary signing key is modified based on the expiration time or renewal time. The receiver device 110 will discard information (such as sequence number) about the temporary signing key after the expiration time is reached. So the sequence number is incremented/modified based on the temporary signing key expiration time).

Katar teaches all the above claimed limitations but does not expressly teach the first master token is renewed in response to a renewal message received from the client machine.


Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Katar to include the first master token is renewed in response to a renewal message received from the second peer machine as taught by Mityagin such a setup would yield a predictable result of rotating security keys for secure communication between the user terminal and the server.

 13. Regarding claim 12 Katar in view of Mityagin teaches the method, wherein the user identification token associated with the user authentication data includes an identifier associated with a user authentication data (Figs.3,4 and Para:0060-0061 teaches the client device transmit username and password to the server. If the authentication token in the server computer validates the username and the password, the key generator 324 in the server generates a 

14. Regarding claim 13 Katar teaches the method wherein the first message is associated with a service, and further comprising: issuing a service token that includes a data set specified by the service and included in the first message (Para: 0046 teaches generating a service voucher [service token] for the electric vehicle, The service voucher indicate limitations on the service (e.g., how much electric power, etc.) that can be provided based on certain characteristics and state of the account. The service voucher may expire (and the electric vehicle 302 may no longer be able to receive power/services) after this deadline elapses. The service voucher also include an authorized maximum amount of time, money, energy); and binding the service token to the first master token (Fig.4 Para: 0057-0061 teaches upon validating the security credential, generating a temporary signing key and providing a matching service and the service voucher to the customer device).


16. Regarding claim 15 Mityagin teaches wherein at least one of the first master token and the user identification token includes state information associated with the client machine (Mityagin : Para:0073-0075 teaches the security key will include a renewal time or an expiration time information [state information]).

17. Regarding claim 16 Mityagin teaches the method, further comprising: receiving, from the client machine, a third message that includes a renewable flag (Para: 0073-0075 teaches the timer 414 in the client device 402 determines for itself that its current security key has expired or is about to expire, and that the key needs renewal from server 404. This notification [renewable flag] may have been triggered by a normal operation request from the client and the server determining at that point that the key needs renewal); and transmitting, to the client machine, a fourth message that includes a second master token [candidate key] comprising third key exchange data and a second renewal time (Figs.3, 4 and Para: 0072-0075 teaches the sever will looking up when the security key [first master token herein] for client 402 was 

18. Regarding claim 17 Mityagin teaches the method, wherein a current time associated with the third message is greater than the renewal time and less than an expiration time (Para: 0073-0075 teaches the timer 414 [timestamp] in the client device 402 determines for itself that its current security key is about to expire, and that the key needs renewal from server 404).

19. Regarding claim 18 Mityagin teaches the method, wherein a current time associated with the third message is greater than an expiration time (Para: 0074-0075 teaches the timer 414 [timestamp] in the client device 402 determines for itself that its current security key has expired).

20. Regarding claim 19 Katar teaches the method, wherein the secure communication channel is part of a trusted services network (Para: 0019-0020 and Para: 0028-0029 teaches establishing a secure communication channel between electric vehicle 102 [client] and receiver machine 110 [server] as a part of trusted network service).

21. Regarding claim 20 Mityagin teaches the method, wherein the third key exchange data is wrapped with at least one session key included in a plurality of session keys associated with 

22. Regarding claim 21 Katar teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving a plurality of messages from a client machine over a secure communication channel, wherein the plurality of messages includes a first message comprising at least two of user authentication data, entity authentication data, first key exchange data, and encrypted message data (Fig.1 and Para:0017-0018 teaches the electric vehicle 102 [client machine] having communication unit 103 connects to the communication network 100 and provides security credentials or vehicle identifier [entity authentication data] to the key distribution unit 104. The key distribution unit 104 can use the vehicle ID and other suitable information to generate a signing key [first key exchange data]  that can be used by the electric vehicle 102 for transmitting messages and by the charging stations 110-114 for verifying the authenticity of messages received from the electric vehicle 102. One of the charging stations 110 [first peer machine] in the communication network 100 can be designated as the key distribution unit 104);
 The master key may be known to the key generation unit and to all the charging stations 110, 112, and 114 in the communication network 100. Para: 0013 and Para: 0031 teaches using public key encryption techniques or other suitable encryption techniques to verify the authenticity of each messages communicated between the sender device [e.g., the electric vehicle 102] and the receiver device [e.g., the charging station 110]);

receiving from the client machine a user authentication data, wherein the user authentication data is associated with a user identification token (para: 0029 teaches receiving from the electric vehicle the sender ID [user authentication data herein]. Para: 0021 and Para: 0032 teaches the temporary sender signing key [first master token] includes parameters like sender ID [user authentication data], sequence number, timestamp value [user identification token herein], location identifier etc);
the first master token includes a sequence number, and wherein the first master token sequence number is inserted into the user identification token to bind the user identification token to the master token (Para: 0021 and Para: 0032 teaches for each sender device 102, the receiver device 110 can store the derived temporary sender signing key, the sender ID, and the sequence number, and timestamp value. The receiver device can look up the previously derived 

Katar teaches all the above claimed limitations but does not expressly teach the first master token is renewed in response to a renewal message received from the client machine.

Mityagin teaches transmitting, to the client machine, a renewal time, that indicates an earliest time, subsequent to the first master token being issued, that the first master token is eligible to be renewed, wherein the first master token is renewed in response to a renewal message received from the client machine (Figs.3, 4 and Para: 0072-0075 teaches the client 402 will not be aware of the key expiration until it is notified by server 404. Thus, in this expiration method, the key rotation process is mandated and/or initiated by server 404. The sever will looking up when the security key [first master token herein] for client 402 was last issued and determines whether 24 hours have passed since the time of key issuance; or whether the current security key has expired or is about to expire, and that the key needs renewal from server 404.The client 402 will then transmit a key renewal request 418 to server 404. Request 418 informs server 404 

Therefore, it would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Katar to include the first master token is renewed in response to a renewal message received from the second peer machine as taught by Mityagin such a setup would yield a predictable result of rotating security keys for secure communication between the user terminal and the server.

23. Regarding claim 22 Katar in view of Mityagin teaches the one or more non-transitory computer readable media, wherein the user identification token associated with the user authentication data includes an identifier associated with a user authentication data (Figs.3,4 and Para:0060-0061 teaches the client device transmit username and password to the server. If the authentication token in the server computer validates the username and the password, the key generator 324 in the server generates a token/ security key [master token]. Therefore, binding the user identification token to the master token. The key will be included as part of the message sent from client 302 to server 304, and server 304 can authenticate client 302, or validate the identity of client 302, by verifying the key that was included in the message. As a result, a secure channel, such as a Transport Layer Security (TLS) or Secure Socket Layer (SSL) channel, is be established between client302 and server 304 by using the security key), wherein the first master token further comprises an entity identifier associated with a server entity (Katar: Para: 0019-0020 and Para: 0028-0029 teaches after the key distribution unit 104 authenticates the security credentials associated with the electric vehicle 102. The key distribution unit 104 can exchange one or more security handshake messages to establish the 

24. Regarding claim 23 Katar teaches the one or more non-transitory computer readable media, wherein the first message is associated with a service, and further comprising: issuing a service token that includes a data set specified by the service and included in the first message (Para: 0046 teaches generating a service voucher [service token] for the electric vehicle, The service voucher indicate limitations on the service (e.g., how much electric power, etc.) that can be provided based on certain characteristics and state of the account. The service voucher may expire (and the electric vehicle 302 may no longer be able to receive power/services) after this deadline elapses. The service voucher also include an authorized maximum amount of time, money, energy); and binding the service token to the first master token (Fig.4 Para: 0057-0061 teaches upon validating the security credential, generating a temporary signing key and providing a matching service and the service voucher to the customer device).

25. Regarding claim 24 Katar teaches the one or more non-transitory computer readable media, wherein the first message is associated with a service, and further comprising: issuing a service token that includes a data set specified by the service and included in the first message (Para: 0046 teaches generating a service voucher [service token] for the electric vehicle, The service voucher indicate limitations on the service (e.g., how much electric power, etc.) that can be provided based on certain characteristics and state of the account. The service voucher may expire (and the electric vehicle 302 may no longer be able to receive power/services) after this deadline elapses. The service voucher also include an authorized maximum amount of time, money, energy); and binding the service token to the user identification token (Fig.4 Para: 0057-

26. Regarding claim 25 Mityagin teaches the one or more non-transitory computer readable media, wherein at least one of the first master token and the user identification token includes state information associated with the client machine (Para:0073-0075 teaches the security key will include a renewal time or an expiration time information [state information]).

27. Regarding claim 26 Mityagin teaches the one or more non-transitory computer readable media, further comprising: receiving, from the client machine, a third message that includes a renewable flag (Para: 0073-0075 teaches the timer 414 in the client device 402 determines for itself that its current security key has expired or is about to expire, and that the key needs renewal from server 404. This notification [renewable flag] may have been triggered by a normal operation request from the client and the server determining at that point that the key needs renewal); and transmitting, to the client machine, a fourth message that includes a second master token [candidate key] comprising third key exchange data and a second renewal time (Figs.3, 4 and Para: 0072-0075 teaches the sever will looking up when the security key for client 402 was last issued and determines whether 24 hours have passed since the time of key issuance; or whether the current security key has expired or is about to expire, and that the key needs renewal from server 404.The client 402 will then transmit a key renewal request 418 to server 404. Request 418 informs server 404 that client 402 is ready to receive a new security key and retire its old key. After server 404 receives key renewal request message 418, server 404 can generate a candidate key 420. Once the candidate key is received, client 402 can store the newly generated candidate key in its storage until the key is confirmed 424. The newly received security key includes renewal or expiration time).


29. Regarding claim 28 Katar teaches the first peer machine, wherein the sequence number is modified based on whether a prior master token renewal has occurred within the range of time relative to the renewal time and before and the expiration time (Para: 0021 and Para: 0032 teaches the temporary sender signing key [first master token] includes parameters like sender ID, sequence number, timestamp value, location identifier etc. For each sender device 102, the receiver device 110 can store the derived temporary sender signing key, the sender ID, and the sequence number. The receiver device can look up the previously derived temporary sender signing key based on the sender ID and sequence number received in subsequent messages. The inclusion of the sequence number in the subsequent messages can ensure that the temporary sender signing key associated with the sender device 102 is current [e.g., the sequence number is incremented/modified each time the sender device 102 receives a new temporary sender signing key]. Para: 0033 teaches the message from the sender device 102 includes a timestamp value and an expiration time, the receiver device 110 will discard information about the temporary signing key (including the message counter, the sequence number, location identifier, etc.) after the expiration time is reached, i.e. the temporary signing key [master token] is modified based on the expiration time or renewal time. The receiver device 

                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached on Mon-Fri: 7:30 AM-5PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Field can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.